SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 – For the fiscal year ended December 31, 2010 Commission file number 1-13905 COMPX INTERNATIONAL INC. (Exact name of Registrant as specified in its charter) Delaware 57-0981653 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway, Suite 1700, Three Lincoln Centre, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 448-1400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A common stock ($.01 par value per share) New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark: If the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No S If the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No S Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registration was required to submit and post such file). * Yes £No £ *The registrant has not yet been phased into the interactive data requirements. - 1 - If disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act).Large accelerated filer£Accelerated filer£Non-accelerated filer SSmaller reporting company £ Whether the Registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act).Yes £No S The aggregate market value of the 1.3 million shares of voting stock held by nonaffiliates of CompX International Inc. as of June 30, 2010 (the last business day of the Registrant’s most recently completed second fiscal quarter) approximated $12.4 million. As of February 25, 2011, 2,375,307 shares of Class A common stock were outstanding. Documents incorporated by reference The information required by Part III is incorporated by reference from the Registrant's definitive proxy statement to be filed with the Commission pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. - 2 - PART I ITEM 1. BUSINESS General CompX International Inc. (NYSE:CIX), incorporated in Delaware in 1993, is a leading manufacturer of security products, precision ball bearing slides and ergonomic computer support systems used in the office furniture, transportation, postal, tool storage, appliance and a variety of other industries.We are also a leading manufacturer of stainless steel exhaust systems, gauges, and throttle controls for the performance marine industry. Our products are principally designed for use in medium to high-end product applications, where design, quality and durability are valued by our customers. At December 31, 2010, (i) NL Industries, Inc. (NYSE: NL) owned 87% of our outstanding common stock; (ii) Valhi, Inc. (NYSE: VHI) holds approximately 83% of NL’s outstanding common stock; and (iii) subsidiaries of Contran Corporation hold approximately 94% of Valhi's outstanding common stock. Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons, (for which Mr. Simmons is sole trustee) or is held directly by Mr. Simmons or other persons or entities related to Mr. Simmons.Consequently, Mr. Simmons may be deemed to control each of these companies and us. Our corporate offices are located at Three Lincoln Centre, 5reeway, Suite 1700, Dallas, Texas 75240.Our telephone number is (972) 448-1400.We maintain a website at www.compx.com. Unless otherwise indicated, references in this report to “we,” “us,” or “our” refer to CompX International Inc. and its subsidiaries taken as a whole. Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, as amended.Statements in this Annual Report that are not historical facts are forward-looking in nature and represent management’s beliefs and assumptions based on currently available information.In some cases, you can identify forward-looking statements by the use of words such as "believes," "intends," "may," "should," "could," "anticipates," "expects" or comparable terminology, or by discussions of strategies or trends.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we do not know if these expectations will be correct.Such statements by their nature involve substantial risks and uncertainties that could significantly impact expected results. Actual future results could differ materially from those predicted.The factors that could cause actual future results to differ materially from those described herein are the risks and uncertainties discussed in this Annual Report and those described from time to time in our other filings with the U.S. Securities and Exchange Commission (the “SEC) and include, but are not limited to, the following: · Future demand for our products, · Changes in our raw material and other operating costs (such as steel and energy costs) and our ability to pass those costs on to our customers or offset them with reductions in other operating costs, · Demand for office furniture, · Price and product competition from low-cost manufacturing sources (such as China), · The impact of pricing and production decisions, · Customer and competitor strategies including substitute products, · Uncertainties associated with the development of new product features, · Fluctuations in the value of the U.S. dollar relative to other currencies (such as the Canadian dollar and New Taiwan dollar), · Current and future litigation, · Potential difficulties in integrating completed or future acquisitions, · Decisions to sell operating assets other than in the ordinary course of business, · Environmental matters (such as those requiring emission and discharge standards for existing and new facilities), · Our ability to comply with covenants contained in our revolving bank credit facility, · The ultimate outcome of income tax audits, tax settlement initiatives or other tax matters, · The impact of current or future government regulations, · General global economic and political conditions (such as changes in the level of gross domestic product in various regions of the world), · Operating interruptions (including, but not limited to labor disputes, hazardous chemical leaks, natural disasters, fires, explosions, unscheduled or unplanned downtime and transportation interruptions); and · Possible disruption of our business or increases in the cost of doing business resulting from terrorist activities or global conflicts. - 3 - Should one or more of these risks materialize or if the consequences worsen, or if the underlying assumptions prove incorrect, actual results could differ materially from those currently forecasted or expected.We disclaim any intention or obligation to update or revise any forward-looking statement whether as a result of changes in information, future events or otherwise. Industry Overview We manufacture engineered components that are sold to a variety of industries including office furniture, recreational transportation (including performance boats), mailboxes, toolboxes, home appliances, banking equipment, vending equipment and computer related equipment.While a significant portion of our sales are to the office furniture market (33% in 2010 and 2009 and 36% in 2008), we continuously seek to diversify into new markets and identify new applications and features for our products, which we believe provide a greater potential for higher rates of earnings growth as well as diversification of risk.See also Item 6 – "Selected Financial Data" and Item 7 – "Management's Discussion and Analysis of Financial Condition and Results of Operations." Business Segments We currently have three operating business segments – Security Products, Furniture Components and Marine Components.For additional information regarding our segments, see “Part II – Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Note 2 to our Consolidated Financial Statements. - 4 - Manufacturing, Operations, and Products Security Products.Our Security Products segment, with a manufacturing facility in South Carolina and one in Illinois shared with Marine Components, manufactures mechanical and electrical cabinet locks and other locking mechanisms for sale to the postal, office and institutional furniture, transportation, vending, tool storage, banking, general cabinetry and other industries.We believe we are a North American market leader in the manufacture and sale of cabinet locks and other locking mechanisms.Our security products are used in a variety of applications including ignition systems, mailboxes, file cabinets, desk drawers, tool storage cabinets, vending and gaming machines, high security medical cabinetry, electrical circuit panels, storage compartments, gas station security, bank bags and parking meters. These products include: · disc tumbler locks which provide moderate security and generally represent the lowest cost lock to produce; · pin tumbler locking mechanisms which are more costly to produce and are used in applications requiring higher levels of security, including our TuBar® and our KeSet® and System 64 high security systems, which allow the user to change the keying on a single lock 64 times without removing the lock from its enclosure; and · our innovative eLock electronic locks which provide stand alone or networked security and audit trail capability for drug storage and other valuables through the use of a proximity card, magnetic stripe or keypad credentials. A substantial portion of our Security Products’ sales consist of products with specialized adaptations to an individual customer’s specifications, some of which are listed above.We also have a standardized product line suitable for many customers, which is offered through a North American distribution network to lock distributors and smaller original equipment manufacturers (“OEMs”) via our STOCK LOCKS® distribution program. Furniture Components.Our Furniture Components segment, with facilities in Canada, Michigan and Taiwan, manufactures a complete line of precision ball bearing slides and ergonomic computer support systems for use in applications such as file cabinets, desk drawers, computer related equipment, home appliances, tool storage cabinets, imaging equipment, automated teller machines and other applications.These products are manufactured to customer specifications and include: · our patented Integrated Slide Lock which allows a file cabinet manufacturer to reduce the possibility of multiple drawers being opened at the same time; · our patented adjustable Ball Lock which reduces the risk of heavily-filled drawers, such as auto mechanic toolboxes, from opening while in movement; · our Self-Closing Slide, which is designed to assist in closing a drawer and is used in applications such as bottom mount freezers; · articulating computer keyboard support arms (designed to attach to desks in the workplace and home office environments to alleviate possible user strains and stress and maximize usable workspace), along with our patented LeverLock keyboard arm, which is designed to make ergonomic adjustments to the keyboard arm easier; · CPU storage devices which minimize adverse effects of dust and moisture on desktop computers; · flat panel computer monitor support systems designed to support one to eight screens which can be adjusted for tilt, swing and rotation to enable achievement of the correct ergonomic position; and · complementary ergonomic accessories, such as ergonomic wrist rest aids and mouse pad supports. Marine Components.Our Marine Components segment, with a facility in Wisconsin and a facility shared with Security Products in Illinois, manufactures and distributes stainless steel exhaust components, gauges, throttle controls, hardware and accessories primarily for performance boats.Our specialty Marine Component products are high precision components designed to operate within tight tolerances in the highly demanding marine environment.These products include: - 5 - · original equipment and aftermarket stainless steel exhaust headers, exhaust pipes, mufflers and other exhaust components; · high performance gauges such as GPS speedometers and tachometers; · controls, throttles, steering wheels and other billet accessories; and · dash panels, LED lighting, rigging and other accessories. Our business segments operated six manufacturing facilities at December 31, 2010 including one facility in Grayslake, Illinois that houses operations relating to Security Products and Marine Components.For additional information, see also “Item 2 – Properties”, including information regarding leased and distribution-only facilities. Security Products Furniture Components Marine Components Mauldin, SC Grayslake, IL Kitchener, Ontario Byron Center, MI Taipei, Taiwan Neenah, WI Grayslake, IL Raw Materials Our primary raw materials are: · coiled steel (used in the Furniture Components segment for the manufacture of precision ball bearing slides and ergonomic computer support systems); · zinc and brass (used in the Security Products segment for the manufacture of locking mechanisms); · stainless steel (used in the Marine Components segment for the manufacture of exhaust headers and pipes and other components; and · plastic resins (used primarily in the Furniture Components segment for injection molded plastics employed in the manufacturing of ergonomic computer support systems). These raw materials are purchased from several suppliers, are readily available from numerous sources and accounted for approximately 17% of our total cost of sales for 2010. We occasionally enter into supply arrangements for our commodity related raw materials to mitigate the short-term impact of future increases in raw material prices that are affected by commodity markets.While these arrangements do not necessarily commit us to a minimum volume of purchases, they generally provide for stated unit prices based upon achievement of specified purchase volumes, which helps us stabilize our commodity related raw material costs. Commodity related raw materials purchased outside of these arrangements are sometimes subject to unanticipated and sudden price increases. We generally seek to mitigate the impact of fluctuations in these raw material costs on our margins through improvements in production efficiencies or other operating cost reductions.In the event we are unable to offset raw material cost increases with other cost reductions, it may be difficult to recover those cost increases through increased product selling prices or raw material surcharges due to the competitive nature of the markets served by our products.Consequently, overall operating margins can be affected by commodity related raw material cost pressures.Commodity market prices are cyclical, reflecting overall economic trends, specific developments in consuming industries and speculative investor activities. - 6 - Patents and Trademarks We hold a number of patents relating to our component products, certain of which are believed to be important to us and our continuing business activity.Patents generally have a term of 20 years, and our patents have remaining terms ranging from less than one year to 12 years at December 31, 2010.Our major trademarks and brand names include: Furniture Components Security Products Marine Components CompX Precision Slides® CompX Security Products® Custom Marine® CompX Waterloo® National Cabinet Lock® Livorsi Marine® CompX ErgonomX® Fort Lock® CMI Industrial Mufflers™ CompX DurISLide® Timberline® Custom Marine Stainless Dynaslide® Chicago Lock® Exhaust™ Waterloo Furniture STOCK LOCKS® The #1 Choice in Components Limited® KeSet® Performance Boating® TuBar® Mega Rim™ ACE II® Race Rim™ CompX eLock® CompX Marine™ Lockview® Software Sales, Marketing and Distribution. A majority of our component sales are direct to large OEM customers through our factory-based sales and marketing professionals supported by engineers working in concert with field salespeople and independent manufacturers' representatives. We select manufacturers' representatives based on special skills in certain markets or relationships with current or potential customers. A significant portion of our Security Products sales are made through distributors.We have a significant North American market share of cabinet lock security product sales as a result of the locksmith distribution channel.We support our locksmith distributor sales with a line of standardized products used by the largest segments of the marketplace. These products are packaged and merchandised for easy availability and handling by distributors and end users. A significant portion of our Furniture Component ergonomic product sales are made through value-added resellers and distributors.Value-added resellers generally provide services to end-customers in addition to those of a distributor, such as installation services or packaging our products with other products.We support our ergonomic value-added resellers by providing them with products that may be customized or packaged to meet their needs.We support our ergonomic distributor sales with a line of standardized products used by the largest segments of the marketplace. These products are packaged and merchandised for easy availability and handling by distributors and end users. In 2010, our ten largest customers accounted for approximately 38% of our total sales; however, no one customer accounted for more than 10% of our sales.Of the 38% of total sales, 13% related to two Security Products customers, 12% related to five Furniture Components customers and 13% related to three customers in both of our Security Products and Furniture Components segments.Overall, our customer base is diverse and the loss of any single customer would not have a material adverse effect on our operations. Competition The markets in which we participate are highly competitive.We compete primarily on the basis of product design, including ergonomic and aesthetic factors, product quality and durability, price, on-time delivery, service and technical support.We focus our efforts on the middle and high-end segments of the market, where product design, quality, durability and service are valued by the customer.Our Security Products and Furniture Components segments compete against a number of domestic and foreign manufacturers.Our Marine Components segment competes with small domestic manufacturers and is minimally affected by foreign competitors. - 7 - International Operations We have substantial operations and assets located outside the United States, principally Furniture Component operations in Canada and Taiwan.The majority of our 2010 non-U.S. sales are to customers located in Canada.These operations are subject to, among other things, currency exchange rate fluctuations.Our results of operations have in the past been both favorably and unfavorably affected by fluctuations in currency exchange rates.Political and economic uncertainties in certain of the countries in which we operate may expose us to risk of loss.We do not believe that there is currently any likelihood of material loss through political or economic instability, seizure, nationalization or a similar event.We cannot predict, however, whether events of this type in the future could have a material adverse effect on our operations.See Item 7 - "Management's Discussion and Analysis of Financial Condition and Results of Operations," Item 7A – "Quantitative and Qualitative Disclosures About Market Risk" and Note 1 to the Consolidated Financial Statements. Regulatory and Environmental Matters Our operations are subject to federal, state, local and foreign laws and regulations relating to the use, storage, handling, generation, transportation, treatment, emission, discharge, disposal, remediation of and exposure to hazardous and non-hazardous substances, materials and wastes ("Environmental Laws").Our operations also are subject to federal, state, local and foreign laws and regulations relating to worker health and safety.We believe that we are in substantial compliance with all such laws and regulations.To date, the costs of maintaining compliance with such laws and regulations have not significantly impacted our results.We currently do not anticipate any significant costs or expenses relating to such matters; however, it is possible future laws and regulations may require us to incur significant additional expenditures. Employees As of December 31, 2010, we employed the following number of people: United States Canada(1) Taiwan 74 Total (1)Approximately 75% of our Canadian employees are represented by a labor union covered by a collective bargaining agreement that expires in January 2012, which provides for wage increases from 0% to 1% over the term of the contract. We believe our labor relations are good at all of our facilities. Available Information Our fiscal year end is always the Sunday closest to December 31, and our operations are reported on a 52 or 53-week fiscal year.We furnish our stockholders with annual reports containing audited financial statements.In addition, we file annual, quarterly and current reports; proxy and information statements; and other information with the SEC.We also make our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and all related amendments, available free of charge through our website at www.compx.com as soon as reasonably practical after they have been filed with the SEC.We also provide to anyone, without charge, copies of the documents upon written request.Requests should be directed to the attention of the Corporate Secretary at our address on the cover page of this Form 10-K. - 8 - Additional information, including our Audit Committee Charter, our Code of Business Conduct and Ethics and our Corporate Governance Guidelines, can also be found on our website.Information contained on our website is not a part of this Annual Report. The general public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at 100 F. Street, NE, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.We are an electronic filer.The SEC maintains an Internet website at www.sec.gov that contains reports, proxy and information statements and other information regarding issuers, such as us, that file electronically with the SEC. ITEM 1A. RISK FACTORS Listed below are certain risk factors associated with us and our businesses.In addition to the potential effect of these risk factors discussed below, any risk factor which could result in reduced earnings or operating losses, or reduced liquidity, could in turn adversely affect our ability to service our liabilities or pay dividends on our common stock or adversely affect the quoted market prices for our securities. Many of the markets in which we operate are mature and highly competitive resulting in pricing pressure and the need to continuously reduce costs. Many of the markets we serve are highly competitive, with a number of competitors offering similar products.We focus our efforts on the middle and high-end segment of the market where we feel that we can compete due to the importance of product design, quality and durability to the customer.However, our ability to effectively compete is impacted by a number of factors.The occurrence of any of these factors could result in reduced earnings or operating losses. · Competitors may be able to drive down prices for our products beyond our ability to adjust costs because their costs are lower than ours, especially products sourced from Asia. · Competitors' financial, technological and other resources may be greater than our resources, which may enable them to more effectively withstand changes in market conditions. · Competitors may be able to respond more quickly than we can to new or emerging technologies and changes in customer requirements. · Consolidation of our competitors or customers in any of the markets in which we compete may result in reduced demand for our products. · New competitors could emerge by modifying their existing production facilities to manufacture products that compete with our products. · We may not be able to sustain a cost structure that enables us to be competitive. · Customers may no longer value our product design, quality or durability over the lower cost products of our competitors. Sales for certain precision slides and ergonomic products are concentrated in the office furniture market, which has periodically experienced significant reductions in demand that could result in reduced earnings or operating losses. Sales of our products to the office furniture market accounted for approximately 33% in each of 2010 and 2009 and 36% in 2008 of our total net sales.The future growth, if any, of the office furniture market will be affected by a variety of macroeconomic factors, such as service industry employment levels, corporate cash flows and non-residential commercial construction, as well as industry factors such as corporate reengineering and restructuring, technology demands, ergonomic, health and safety concerns and corporate relocations. There can be no assurance that current or future economic or industry trends will not have a material adverse affect our business. - 9 - Our failure to enter into new markets would result in the continued significant impact of fluctuations in office furniture market demand on our operating results. In an effort to reduce our dependence on the office furniture market for certain products and to increase our participation in other markets, we have been devoting resources to identify new customers and develop new applications for our products in markets outside of the office furniture market, such as home appliances, toolboxes and server racks.Developing these new applications for our products involves substantial risk and uncertainties due to our limited experience with customers and applications in these markets as well as facing competitors who are already established in these markets.We may not be successful in developing new customers or applications for our products outside of the office furniture industry.Significant time may be required to develop new applications and uncertainty exists as to the extent to which we will face competition in this regard. Our development of innovative features for current products is critical to sustaining and growing our sales. Historically, our ability to provide value-added custom engineered products that address requirements of technology and space utilization has been a key element of our success.We spend a significant amount of time and effort to refine, improve and adapt our existing products for new customers and applications.Since expenditures for these types of activities are not considered research and development expense under accounting principles generally accepted in the United States of America, the amount of our research and development expenditures, which is not significant, is not indicative of the overall effort involved in the development of new product features.The introduction of new product features requires the coordination of the design, manufacturing and marketing of the new product features with current and potential customers.The ability to coordinate these activities with current and potential customers may be affected by factors beyond our control.While we will continue to emphasize the introduction of innovative new product features that target customer-specific opportunities, there can be no assurance that any new product features we introduce will achieve the same degree of success that we have achieved with our existing products.Introduction of new product features typically requires us to increase production volume on a timely basis while maintaining product quality.Manufacturers often encounter difficulties in increasing production volumes, including delays, quality control problems and shortages of qualified personnel or raw materials.As we attempt to introduce new product features in the future, there can be no assurance that we will be able to increase production volume without encountering these or other problems, which might negatively impact our financial condition or results of operations. Recent and future acquisitions could subject us to a number of operational risks. A key component of our strategy is to grow and diversify our business through acquisitions.Our ability to successfully execute this component of our strategy entails a number of risks, including: · the identification of suitable growth opportunities; · an inaccurate assessment of acquired liabilities that were undisclosed or not properly disclosed; · the entry into markets in which we may have limited or no experience; · the diversion of management’s attention from our core businesses; · the potential loss of key employees or customers of the acquired businesses; · difficulties in realizing projected efficiencies, synergies and cost savings; and · an increase in our indebtedness and a limitation in our ability to access additional capital when needed. - 10 - Higher costs of our commodity related raw materials may decrease our liquidity. Certain of the raw materials used in our products are commodities that are subject to significant fluctuations in price in response to world-wide supply and demand as well as speculative investor activity.Coiled steel is the major raw material used in the manufacture of precision ball bearing slides and ergonomic computer support systems.Plastic resins for injection molded plastics are also an integral material for ergonomic computer support systems.Zinc and brass are the principal raw materials used in the manufacture of security products.Stainless steel tubing is the major raw material used in the manufacture of marine exhaust systems.These raw materials are purchased from several suppliers and are generally readily available from numerous sources.We occasionally enter into raw material supply arrangements to mitigate the short-term impact of future increases in commodity raw material costs.Materials purchased outside of these arrangements are sometimes subject to unanticipated and sudden price increases.Should our vendors not be able to meet their contractual obligations or should we be otherwise unable to obtain necessary raw materials, we may incur higher costs for raw materials or may be required to reduce production levels, either of which may decrease our liquidity as we may be unable to offset the higher costs with increases in our selling prices or reductions in other operating costs. Failure to protect our intellectual property rights or claims by others that we infringe their intellectual property rights could substantially harm our business. We rely on patent, trademark and trade secret laws in the United States and similar laws in other countries to establish and maintain our intellectual property rights in our technology and designs.Despite these measures, any of our intellectual property rights could be challenged, invalidated, circumvented or misappropriated.Others may independently discover our trade secrets and proprietary information, and in such cases we could not assert any trade secret rights against such parties.Further, there can be no assurance that any of our pending trademark or patent applications will be approved. Costly and time-consuming litigation could be necessary to enforce and determine the scope of our intellectual property rights.In addition, the laws of certain countries do not protect intellectual property rights to the same extent as the laws of the United States.Therefore, in certain jurisdictions, we may be unable to protect our technology and designs adequately against unauthorized third party use, which could adversely affect our competitive position. Third parties may claim that we or our customers are infringing upon their intellectual property rights.Even if we believe that such claims are without merit, they can be time-consuming and costly to defend and distract our management’s and technical staff’s attention and resources.Claims of intellectual property infringement also might require us to redesign affected technology, enter into costly settlement or license agreements or pay costly damage awards, or face a temporary or permanent injunction prohibiting us from marketing or selling certain of our technology.If we cannot or do not license the infringed technology on reasonable pricing terms or at all, or substitute similar technology from another source, our business could be adversely impacted. Global climate change legislation could negatively impact our financial results or limit our ability to operate our businesses. We operate production facilities in several countries (the United States, Canada and Taiwan), and we believe all of our worldwide production facilities are in substantial compliance with applicable environmental laws. In many of the countries in which we operate, legislation has been passed, or proposed legislation is being considered, to limit green house gases through various means, including emissions permits and/or energy taxes. To date the climate change legislation in effect in the various countries in which we operate has not had a material adverse effect on our financial results. However, if green house gas legislation were to be enacted in one or more countries, it could negatively impact our future results from operations through increased costs of production, particularly as it relates to our energy requirements. If such increased costs of production were to materialize, we may be unable to pass price increases onto our customers to compensate for increased production costs, which may decrease our liquidity, operating income and results of operations. - 11 - ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our principal executive offices are located in leased space at 5reeway, Dallas, Texas75240.The following table sets forth the location, size, business operating segment and general product types produced for each of our operating facilities. Facility Name Business Segment Location Size (square feet) Products Produced/ Distributed Owned Facilities: Waterloo(1) FC Kitchener, Ontario Slides/ergonomic products Durislide(1) FC Byron Center, MI Slides National (1) SP Mauldin, SC Security products Dynaslide(2) FC Taipei, Taiwan Slides Custom(2) MC Neenah, WI Marine products Grayslake(1) SP/MC Grayslake, IL Security products/ marineproducts Leased Facilities: Dynaslide FC Taipei, Taiwan Slides Dynaslide FC Taipei, Taiwan Slides Distribution Center SP/FC/MC Rancho Cucamonga, CA Security products/ ergonomic products/ marine products FC – Furniture Components business segment SP – Security Products business segment MC – Marine Components business segment (1)ISO-9001 registered facilities (2)ISO-9002 registered facilities We believe all of our facilities are well maintained and satisfactory for their intended purposes. ITEM 3. LEGAL PROCEEDINGS We are involved, from time to time, in various environmental, contractual, product liability, patent (or intellectual property) and other claims and disputes incidental to our business.See Note 13 to the Consolidated Financial Statements.While we currently believe that the disposition of all claims and disputes, individually or in the aggregate, should not have a material adverse effect on our consolidated financial condition, results of operations or liquidity, we expect to incur costs defending against such claims during the short-term that are likely to be material. ITEM 4. RESERVED - 12 - PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Common Stock and Dividends. Our Class A common stock is listed and traded on the NYSE Amex LLC (symbol: CIX).As of February 25, 2011, there were approximately 17 holders of record of CompX Class A common stock.We transferred the trading of our Class A common stock from the New York Stock Exchange to the NYSE Amex on January 24, 2011.The following table sets forth the high and low closing sales prices per share for our Class A common stock for the periods indicated, according to Bloomberg, and dividends paid during each period.On February 25, 2011, the closing price per share of our Class A common stock was $15.00. High Low Dividends paid Year ended December 31, 2009 First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter Year ended December 31, 2010 First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter January 1, 2011 through February 25, 2011 $ $ $
